Judgment and order reversed upon the law and new trial granted, with costs to the appellants to abide the event, upon the ground that the trial court erred in refusing to permit the defendant Durston to state upon what he relied in the laying of an information for the arrest of plaintiff. This evidence was competent upon the question of want of probable cause and also upon the question of mitigation of damages under the partial defense alleged in the answer. (See Conner v. Wetmore, 110 App. Div. 440.) All concur. (Judgment for damages for malicious prosecution. Order denied motion for a new trial on the minutes.)